PER CURIAM.
The final summary judgment under review, which was entered below in favor of the defendant Nestor Morales in this legal malpractice action, is reversed because the record does not, as it must, establish that no genuine issue of material fact exists concerning the defendant’s alleged malpractice. Fla.R.Civ.P. 1.510(b), (c). The central material issue of fact which remains is whether the defendant Morales negligently failed to object or file a timely petition for rehearing or modification after the trial court entered a final judgment of divorce herein which failed to “freeze” the equity of the plaintiff’s former husband in the parties’ marital residence as of the date of the final hearing herein when such omission was allegedly at odds with: (a) the trial court’s oral ruling thereon at the time of the final hearing herein, and (b) the defendant’s explanation to the plaintiff immediately after the final hearing as to what the trial court had ruled. See e.g., Holl v. Talcott, 191 So.2d 40 (Fla.1966); Snyder v. Cheezem Development Corp., 373 So.2d 719, 720 (Fla. 2d DCA 1979).
Reversed and remanded.